IN THE SUPREME COURT, STATE OF WYOMING

                                     2015 WY 124

                                                                April Term, A.D. 2015

                                                                 September 16, 2015

IN THE MATTER OF THE
TERMINATION OF PARENTAL
RIGHTS TO: SSO, a minor child,

ANOL, aka ANO,

Appellant
(Respondent),
                                                  S-15-0135
v.

STATE OF WYOMING,
DEPARTMENT OF FAMILY
SERVICES,

Appellee
(Petitioner).


                ORDER AFFIRMING THE DISTRICT COURT’S
                ORDER TERMINATING PARENTAL RIGHTS
[¶1] This matter came before the Court upon its own motion following notification
that Appellant has not filed a pro se brief within the time allotted by this Court.
Appellant filed this appeal to challenge the district court’s March 13, 2015, “Order
Terminating Parental Rights of [ANOL]….” In that order, the district court concluded
there was clear and convincing evidence to support three statutory grounds for
termination of Appellant’s parental rights: (1) the child has been neglected by Appellant,
reasonable efforts were unsuccessful in rehabilitating the family, and the child’s health
and safety would be seriously jeopardized if returned to Appellant; (2) Appellant is
incarcerated on a felony and unfit; and (3) the child was in foster care for 15 of the most
recent 22 months and Appellant is unfit. Wyo. Stat. Ann. § 14-2-309(a)(iii),(iv), & (v).
[¶2] On July 14, 2015, Appellant’s court-appointed appellate counsel filed a “Motion
to Withdraw as Counsel,” pursuant to NRL v. State (In re NRL), 2015 WY 27, ¶ 3, 344
P.3d 759, 760 (Wyo. 2015). There, this Court announced it would permit Anders-type
briefs in appeals challenging termination of parental rights. See Anders v. California, 386
U.S. 738, 744, 87 S. Ct. 1396, 1400, 18 L. Ed. 2d 493 (1967). The next day, this Court
entered an “Order Granting Motion for Extension of Time to File Pro Se Brief.” This
Court ordered that, on or before September 3, 2015, Appellant “may file with this Court a
pro se brief specifying the issues she would like this Court to consider in this appeal.”
This Court also provided notice that, after the time for filing a pro se brief expired, this
Court would “make its ruling on counsel’s motion to withdraw and, if appropriate, make
a final decision on this appeal.” This Court notes that Appellant has not filed a pro se
brief or other pleading in the time allotted.

[¶3] Now, following review of the record and the “Anders brief” submitted by
appellate counsel, this Court finds that appellate counsel’s motion to withdraw should be
granted and the district court’s “Order Terminating Parental Rights of [ANOL]….”
should be affirmed. It is, therefore,

[¶4] ORDERED that Kenneth DeCock, court-appointed counsel for Appellant, is
hereby permitted to withdraw as counsel of record for Appellant; and it is further

[¶5] ORDERED that the district court’s March 13, 2015, “Order Terminating Parental
Rights of [ANOL]….” be, and the same hereby is, affirmed.

[¶6]   DATED this 16th day of September, 2015.

                                                 BY THE COURT:

                                                 /s/

                                                 E. JAMES BURKE
                                                 Chief Justice